DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2021 has been entered.
 
Response to Amendment
	Applicant’s amendments to claims 1 and 23 have overcome the Examiner’s rejection under 35 U.S.C. 112(b).

Response to Arguments
Applicant’s arguments with respect to claims 1,16, and 23 and the Ohara et al., Kim et al., and Lusinchi references have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, as Applicant notes and the Examiner agrees, none of the cited art of record discloses an anti-reflection film having stacked high and low refractive-index films.
Claim Interpretation
The terms “low” and “high” that modify the refractive-index films recited in claims 1,16, and 23 would appear to be indefinite as they are terms of degree. However, after reviewing the prior art, the terms are routinely used to describe the specific films that form an anti-reflective layer. Additionally, on p. 26, para. [0151] of the instant specification, Applicant describes specific examples of the materials that exhibit a low or high refractive index. Therefore, because the prior art and the instant specification would apprise one of ordinary skill of the scope of “low” and “high” as they pertain to refractive indices, the Examiner submits that these terms, as used in claims 1,16, and 23, are definite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1,7,10,14-16,19,20,22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the WIPO Publication of Ohara et al. (WIPO Pub. No. WO 2018/061295 A1) in view of Lusinchi (US 2010/0322610) and further in view of Mashimo et al. (US 2015/0138638).
As to claim 1, Ohara et al. teaches a camera module (Fig. 5, optical device “105”), comprising: 
a first lens substrate (Fig. 5, optical component “17”) having a light-incident side (Fig. 5), the first lens substrate including: 

a wiring layer (Fig. 5, wiring pattern “5”) disposed at an opposite side of the light-incident side of the first lens substrate (Fig. 5); and 
an imaging element (Fig. 5, sensor “2”) including a pixel array (Fig. 5, light receiving unit “42”; [0013], lines 1 and 2) disposed ata light-incident side of a substrate ([0013], lines 4 and 5; {The claimed substrate is the structure of sensor “2” on which the light receiving unit “42” sits.}), wherein the imaging element is electrically connected to the wiring layer of the first lens substrate ([0016], lines 1-3), and wherein a width of the imaging element in a direction parallel to a light-incident surface of the imaging element is smaller than a width of the first lens substrate in the direction parallel to the light-incident surface of the first lens substrate (Fig. 5). 
The claim differs from Ohara et al. in that it requires that an upper surface of the lens is covered by an antireflection film comprising a low refractive index film and a high refractive index film stacked. However, in the same field of endeavor, Lusinchi discloses an imaging device (Fig. 5E, imaging device “50”) having a lens (Fig. 5E, lens “58”) covered with an antireflective coating on either its top or top and bottom surfaces (Fig. 5E, antireflective coating “70”; [0014], lines 10-12). Further in the same field of endeavor, Mashimo et al. discloses an anti-reflective film (Fig. 2, alternating low and high refractive index layers “21” and “22;” [0045], lines 2 and 3) formed on a lens (Fig. 2, optical member “10;” [0046]), the anti-reflective film comprising alternating stacked layers of low and high refractive-index materials ([0045], lines 3-13). 
In light of the teaching of Lusinchi and Mashimo et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
As to claim 7, Ohara et al., as modified by Lusinchi and Mashimo et al., teaches the camera module according to claim 1, further comprising a first connection terminal (see Ohara et al., Fig. 5, bump “6” connected between optical component end portion “19” and substrate “1”) attached to the first lens substrate such that the wiring layer is electrically connected to the first lens substrate (see Ohara et al., [0022], lines 1 and 2, “[t]he end…of the optical component is made of…metal…”). 
As to claim 10, Ohara et al., as modified by Lusinchi and Mashimo et al., teaches the camera module according to claim 7, wherein the wiring layer of the first lens substrate and the imaging element are electrically connected to each other by a second connection terminal (see Ohara et al., Fig. 5, bump “6” connected between optical component end portion “19” and sensor “2”). 
As to claim 14, Ohara et al., as modified by Lusinchi and Mashimo et al., teaches the camera module according to claim 1, further comprising a light blocking film (see Ohara et al., Fig. 5, adhesive “20”) disposed at the inner side of the through-hole formed in the first lens substrate, wherein the light-blocking film is disposed between the lens disposed at the inner side 
As to claim 15, Ohara et al., as modified by Lusinchi and Mashimo et al., teaches the camera module according to claim 1, wherein a diameter of the through-hole at a surface of the first lens substrate nearest to the imaging element is smaller than a diameter of the through-hole at a surface of the first lens substrate opposite to the surface of the first lens substrate nearest to the imaging element (see Ohara et al., Fig. 5). 
As to claim 16, Ohara et al. teaches a method of manufacturing a camera module (Fig. 5), comprising: 
mounting an imaging element (Fig. 5, sensor “2”) to a wiring layer (Fig. 5, wiring pattern “5”) of a first lens substrate (Fig. 5, optical component “17”) such that the imaging element is electrically connected to the wiring layer ([0016], lines 1-3), wherein the first lens substrate having a light-incident side and including a lens (Fig. 5, lens unit “18”) disposed at an inner side of a through-hole formed in the first lens substrate (Fig. 5), wherein the wiring layer is disposed at an opposite side of the light-incident side of the first lens substrate (Fig. 5), and wherein a width of the imaging element in a direction parallel to a light-incident surface of the imaging element is smaller than a width of the first lens substrate in the direction parallel to a light-incident surface of the first lens substrate (Fig. 5). 
The claim differs from Ohara et al. in that it requires that an upper surface of the lens is covered by an antireflection film comprising a low refractive index film and a high refractive index film stacked. However, in the same field of endeavor, Lusinchi discloses an imaging device (Fig. 5E, imaging device “50”) having a lens (Fig. 5E, lens “58”) covered with an antireflective coating on either its top or top and bottom surfaces (Fig. 5E, antireflective coating Mashimo et al. discloses an anti-reflective film (Fig. 2, alternating low and high refractive index layers “21” and “22;” [0045], lines 2 and 3) formed on a lens (Fig. 2, optical member “10;” [0046]), the anti-reflective film comprising alternating stacked layers of low and high refractive-index materials ([0045], lines 3-13). 
In light of the teaching of Lusinchi and Mashimo et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to cover either the top surface or the top and bottom surfaces (between wiring patterns “5”) of Ohara’s lens with an antireflective film like the one described in Mashimo et al. because, as Lusinchi notes in para. [0014], lines 8-14, coating the lens surface(s) would improve light transmission and reduce back reflections from surrounding surfaces. Furthermore, an artisan of ordinary skill would recognize that alternating low and high refractive-index films would result in a film that can be fabricated easily and that would exhibit excellent anti-reflective properties. 
As to claim 19, Ohara et al., as modified by Lusinchi and Mashimo et al., teaches the method of manufacturing the camera module according to claim 16, further comprising mounting a connection terminal formed at the light-incident surface of the imaging element (see Ohara et al., Fig. 5, bump “6”) such that the first lens substrate is electrically connected to the imaging element (see Ohara et al., [0016], lines 1-3; see, also, [0022], lines 1 and 2, “[t]he end…of the optical component is made of…metal…”). 
As to claim 20, Ohara et al., as modified by Lusinchi and Mashimo et al., teaches the method of manufacturing the camera module according to claim 16, wherein 

As to claim 22, Ohara et al., as modified by Lusinchi, teaches the method of manufacturing the camera module according to claim 16. Although it is not stated expressly in Ohara et al., the Examiner takes official notice to the application of additive and semi-additive methods of camera-module component fabrication as well known and expected in the art. One of ordinary skill in the art would have been motivated to use a method of this type when forming Ohara’s wiring pattern because an artisan of ordinary skill in the art would recognize the benefits of design freedom and cost savings that these fabrication methods provide.
Because Applicant has failed to adequately traverse the official notice statement of claim 22, the subject matter corresponding to the statement is now considered admitted prior art. See MPEP 2144.03(c).
As to claim 23, Ohara et al. teaches an electronic apparatus (Fig. 5, optical device “105”), comprising: 
a camera module (Fig. 5) including: 
a first lens substrate having a light-incident side (Fig. 5, optical component “17”), the first lens substrate including: 
a lens disposed at an inner side of a through-hole of the first lens substrate (Fig. 5, lens unit “18”), and 
a wiring layer disposed at an opposite side of the light incident side of the first lens substrate (Fig. 5, wiring pattern “5”); and 
{The claimed substrate is the structure of sensor “2” on which the light receiving unit “42” sits.}), wherein the imaging element is electrically connected to the wiring layer of the first lens substrate ([0016], lines 1-3), and wherein a width of the imaging element in a direction parallel to a light-incident surface of the imaging element is smaller than a width of the first lens substrate in the direction parallel to the light-incident surface of the first lens substrate (Fig. 5).
The claim differs from Ohara et al. in that it requires that an upper surface of the lens is covered by an antireflection film comprising a low refractive index film and a high refractive index film stacked. However, in the same field of endeavor, Lusinchi discloses an imaging device (Fig. 5E, imaging device “50”) having a lens (Fig. 5E, lens “58”) covered with an antireflective coating on either its top or top and bottom surfaces (Fig. 5E, antireflective coating “70”; [0014], lines 10-12). Further in the same field of endeavor, Mashimo et al. discloses an anti-reflective film (Fig. 2, alternating low and high refractive index layers “21” and “22;” [0045], lines 2 and 3) formed on a lens (Fig. 2, optical member “10;” [0046]), the anti-reflective film comprising alternating stacked layers of low and high refractive-index materials ([0045], lines 3-13). 
In light of the teaching of Lusinchi and Mashimo et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to cover either the top surface or the top and bottom surfaces (between wiring patterns “5”) of Ohara’s lens with an antireflective film like the one described in Mashimo et al. because, as Lusinchi notes in para. [0014], lines 8-14, coating the lens surface(s) would improve light transmission and reduce back reflections from surrounding surfaces. Furthermore, an . 

2.	Claims 1,7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2007/0241273) in view of Lusinchi (US 2010/0322610) and further in view of Mashimo et al. (US 2015/0138638).
As to claim 1, Kim et al. teaches a camera module (Fig. 6), comprising: 
a first lens substrate (Fig. 6, all components above image sensor chip “42”) having a light-incident side (Fig. 6), the first lens substrate including: 
a lens (Fig. 6, any of lenses “180”) disposed at an inner side of a through-hole of the first lens substrate (Fig. 6), and 
a wiring layer (Fig. 6, metal wires “44”) disposed at an opposite side of the light-incident side of the first lens substrate (Fig. 6); and 
an imaging element including a pixel array disposed at a light-incident side of a substrate (Fig. 6, image sensor chip “42”), wherein the imaging element is electrically connected to the wiring layer of the first lens substrate ([0013], lines 4-6), and wherein a width of the imaging element in a direction parallel to the light-incident surface of the imaging element is smaller than a width of the first lens substrate in the direction parallel to the light-incident surface of the first lens substrate (Fig. 6). 
The claim differs from Kim et al. in that it requires that an upper surface of the lens is covered by an antireflection film comprising a low refractive index film and a high refractive index film stacked. However, in the same field of endeavor, Lusinchi discloses an imaging Mashimo et al. discloses an anti-reflective film (Fig. 2, alternating low and high refractive index layers “21” and “22;” [0045], lines 2 and 3) formed on a lens (Fig. 2, optical member “10;” [0046]), the anti-reflective film comprising alternating stacked layers of low and high refractive-index materials ([0045], lines 3-13). 
In light of the teaching of Lusinchi and Mashimo et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to cover either the top surface or the top and bottom surfaces of one or all Kim’s lenses with an antireflective film like the one described in Mashimo et al. because, as Lusinchi notes in para. [0014], lines 8-14, coating the lens surface(s) would improve light transmission and reduce back reflections from surrounding surfaces. Furthermore, an artisan of ordinary skill would recognize that alternating low and high refractive-index films would result in a film that can be fabricated easily and that would exhibit excellent anti-reflective properties. 
As to claim 7, Kim et al., as modified by Lusinchi and Mashimo et al., teaches the camera module according to claim 1, further comprising a first connection terminal (see Kim et al., Fig. 6, solder joints “43” and connection terminals “47”) attached to the first lens substrate such that the wiring layer is electrically connected to the first lens substrate (see Kim et al., [0013], lines 4-6). 
As to claim 9, Kim et al., as modified by Lusinchi and Mashimo et al., teaches the camera module according to claim 7, wherein the first connection terminal includes a solder ball and that .

3.	Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (WO 2018/061295 A1) in view of Lusinchi (US 2010/0322610) in view of Mashimo et al. (US 2015/0138638) and further in view of Cheng et al. (US 2012/0307139).
As to claim 2, Ohara et al., as modified by Lusinchi and Mashimo et al., teaches the camera module according to claim 1. The claim differs from Ohara et al., as modified by Lusinchi, in that it requires that the first lens substrate is stacked with a second lens substrate. 
In the same field of endeavor, Cheng et al. discloses a camera module (Fig. 4, camera module “300”) including a plurality of stacked lens units (Fig. 4). Each lens unit includes a substrate (Fig. 4, substrates “100a/b”) on which a photoresist film is formed (Fig. 4, dry film photoresists “104b/c”). The lens units are stacked on each other by forming the photoresist films on a surface of each lens unit substrate and bonding adjacent photoresist films ([0031]). In light of the teaching of Cheng et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to design the lens unit of Ohara et al., as modified by Lusinchi and Mashimo et al., as a plurality of lenses stacked and bonded in the manner of Cheng et al. with antireflective coatings on the top and bottom surfaces of one or all of the lenses because a plurality of lenses would allow the camera module to capture images with multiple optical effects. Furthermore, as Cheng et al. notes in para. [0020], bonding using photoresist films allows for excellent conformity to produce precise spacing and superior adhesion between the lenses.    
3, Ohara et al., as modified by Lusinchi, Mashimo et al., and Cheng et al., teaches the camera module according to claim 2, wherein the first lens substrate is directly bonded to the second lens substrate (see Cheng et al., Fig. 4). 
As to claim 4, Ohara et al., as modified by Lusinchi, Mashimo et al., and Cheng et al., teaches the camera module according to claim 3, further comprising: 
a first layer formed on the first lens substrate (see Cheng et al., Fig. 4, dry film photoresist “104b”); and 
a second layer formed on the second lens substrate (see Cheng et al., Fig. 4, dry film photoresist “104c”).
Although it is not stated expressly in Cheng et al., the Examiner takes official notice to the use of photoresist films having a carbon-based composition in camera-module fabrication. One of ordinary skill in the art would have been motivated to use a carbon-based photoresist film in the optical device of Ohara et al., as modified by Lusinchi and Cheng et al., because these films are comparatively easier and cheaper to manufacture. 
Because Applicant has failed to adequately traverse the official notice statement of claim 4, the subject matter corresponding to the statement is now considered admitted prior art. See MPEP 2144.03(c).
As to claim 5, Ohara et al., as modified by Lusinchi, Mashimo et al., and Cheng et al., teaches the camera module according to claim 4, wherein the first lens substrate is directly bonded to the second lens substrate via the first layer and the second layer (see Cheng et al., Fig. 4; see, also claim 8 of Cheng et al.). 

6 is rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (WO 2018/061295 A1) in view of Lusinchi (US 2010/0322610) in view of Mashimo et al. (US 2015/0138638) in view of Cheng et al. (US 2012/0307139) and further in view of Negrete (US 2017/0351095).
As to claim 6, Ohara et al., as modified by Lusinchi, Mashimo et al., and Cheng et al., teaches the camera module structure according to claim 5. The claim differs from Ohara et al., as modified by Lusinchi, Mashimo et al., and Cheng et al., in that it requires the first layer and the second layer include a plasma bonded portion. 
In the same field of endeavor, Negrete discloses a method of lens bonding (Figs. 2F and 5) using photoresist films in which the films are formed on each of a plurality of lenses ([0042]) and the films are bonded using plasma activation ([0057]). In light of the teaching of Negrete, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use plasma-activated bonding to connect the photoresist films of the lenses of Ohara et al., as modified by Lusinchi, Mashimo et al., and Cheng et al., because plasma-activated bonding allows for superior adhesion by clearing the surfaces of photoresist films of impurities that may impede the adhesion process.

5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (WO 2018/061295 A1) in view of Lusinchi (US 2010/0322610) in view of Mashimo et al. (US 2015/0138638) and further in view of Shimohata (US 2018/0242826).
As to claim 8, Ohara et al., as modified by Lusinchi and Mashimo et al., teaches the camera module according to claim 1. The claim differs from Ohara et al., as modified by 
In the same field of endeavor, Shimohata discloses a camera module (Fig. 1) having a wiring board (Fig. 1, image pickup module “1”) formed between a lens holder (Fig. 1, frame member “30”) and an image-pickup device (Fig. 1, image pickup device “10”). Compared to Ohara’s wiring pattern, the wiring board is extended in a direction perpendicular to an optical axis (Fig. 1), and a passive electronic component is mounted on the wiring board at a side of the image-pickup device (Fig. 1, component “29”; [0026], lines 8-10). In light of the teaching of Shimohata, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to extend Ohara’s wiring pattern and mount additional electronic components on the extended portions as illustrated by Shimohata  because an artisan of ordinary skill would recognize that this would decrease the overall vertical length of the optical device by positioning auxiliary electronic components peripherally to the sensor. 

6.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (WO 2018/061295 A1) in view of Lusinchi (US 2010/0322610) in view of Mashimo et al. (US 2015/0138638) and further in view of Ichiki et al. (US 2013/0128109).
As to claim 11, Ohara et al., as modified by Lusinchi and Mashimo et al., teaches the camera module according to claim 10. The claim differs from Ohara et al., as modified by Lusinchi and Mashimo et al., in that it requires that the second connection terminal includes a metal stud bump, a solder ball, or a copper pillar. 

As to claims 12 and 13, Ohara et al., as modified by Lusinchi and Mashimo et al., teaches the camera module according to claims 1 and 10. The claims differs from Ohara et al., as modified by Lusinchi and Mashimo et al., in that they require that the camera module further comprise an underfill resin layer covering the second connection terminal and that the wiring layer of the first lens substrate and the imaging element are electrically connected to each other by one of an anisotropic conductive resin and metal bonding. 
Ichiki et al. further discloses that the connecting member forms electrical connection by filling an area containing the connecting member with an underfill resin ([0036]). In light of this additional teaching of Ichiki et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to cover Ohara’s bumps with Ichiki’s resin because this would further increase the quality of electrical connection between the wiring pattern and sensor. 

7.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (WO 2018/061295 A1) in view of Lusinchi (US 2010/0322610) in view of Mashimo et al. (US 2015/0138638) and further in view of Seo et al. (US 2006/0006486).
As to claim 17, Ohara et al., as modified by Lusinchi and Mashimo et al., teaches the method of manufacturing the camera module according to claim 16. The claim differs from 
In the same field of endeavor, Seo et al. discloses a method of manufacturing a camera module in which a wiring board is formed on a lens holder before an aperture in which a lens is positioned and the lens are formed (Figs. 6A, 6B, 7A, and 7B). In light of the teaching of Seo et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to form the wiring pattern on Ohara’s optical component end before creating the opening and positioning the lens unit because an artisan of ordinary skill in the art would find this fabrication order to yield the predictable result of wiring board formation before lens assembly where known fabrication techniques can be applied and the camera module and its individual components are positioned as Ohara et al. intends.  

8.	Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (WO 2018/061295 A1) in view of Lusinchi (US 2010/0322610) in view of Mashimo et al. (US 2015/0138638) and further in view of Oliver et al. (US 2009/0323206).
As to claims 18 and 21, Ohara et al., as modified by Lusinchi and Mashimo et al., teaches the method of manufacturing the camera module according to claim 16. The claims differ from Ohara et al., as modified by Lusinchi and Mashimo et al., in that they require forming the wiring layer on the first lens substrate after the through-hole and the lens are formed in the first lens substrate and dividing the first lens substrate after divided imaging elements are mounted to the wiring layer of the first lens substrate and electrically connected thereto.
{The Examiner submits that the addition of the light-blocking material imparts division to the image-wafer and re-joins the lens substrate.}). In light of the teaching of Oliver et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to form the wiring pattern on Ohara’s optical component end after creating the opening and positioning the lens unit because an artisan of ordinary skill in the art to find this fabrication order to yield the predictable result of lens assembly before wiring board formation where known fabrication techniques can be applied and the camera module and its individual components are positioned as Ohara et al. intends.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
6/19/2021